Citation Nr: 1022712	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-40 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  Jurisdiction was subsequently transferred to 
the RO in Winston-Salem, North Carolina

When this case was previously before the Board in October 
2008, it was remanded for additional development.  It has 
since returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and 
social impairment which most nearly approximates reduced 
reliability and productivity.  There was no evidence of 
suicidal ideations, frequent panic attacks, or illogical or 
obscure speech.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the Veteran's claim for service 
connection for PTSD was received long before the enactment of 
the VCAA in November 2000.  The issue of service connection 
for PTSD had been on appeal for many years prior to the RO's 
grant of service connection in February 2005.  The record 
reflects that the Veteran was provided the notice under the 
VCAA by letter mailed in February 2009, after the 
adjudication of the claim.  Although the Veteran was not 
provided complete notice until years after the enactment of 
the VCAA and adjudication of the claim, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of 
all indicated development of the record, the originating 
agency readjudicated the Veteran's claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
The Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

As was suggested in the Introduction, the Board remanded the 
Veteran's claim for an increased rating for PTSD in October 
2008.  The purpose of this remand was to provide the Veteran 
with appropriate VCAA notice and afford the Veteran a VA 
examination to determine the severity of his PTSD.  

The record reflects that the Veteran was provided the 
appropriate VCAA notice in February 2009.  In addition, the 
Veteran was afforded a thorough VA psychiatric examination in 
May 2009.   Thus, all of the Board's remand instructions have 
been substantially complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

The Veteran was originally granted service connection for 
PTSD in a February 2005 rating decision.  A 50 percent 
disability rating was assigned effective June 13, 1994, the 
original date of the Veteran's claim.  The Veteran appealed 
this rating, contending that the severity of his PTSD 
warrants a higher rating.

The Board notes that the Veteran has been afforded a number 
of VA psychiatric examinations over the years.  In response 
to his original claim for service connection, the Veteran was 
first afforded a VA examination in September 1994.  The 
Veteran's subjective complaints at that time included 
depression, nightmares of persecution, crying spells, 
isolation, suicidal ideation, constant intrusive memories of 
Vietnam, and anxiety.  He also indicated that he had recently 
retired from his job with the state police.  Objectively, the 
examiner observed that the Veteran was adequately dressed and 
groomed, was alert and oriented, and that his mood was 
depressed and affect was blunted.  The Veteran's attention 
was described as good and his concentration, insight and 
judgment were fair.  His speech was clear and coherent, and 
impulse control was described as good.  A diagnosis of 
dysthymia was assigned, as well as a Global Assessment of 
Functioning (GAF) score of 70.

The Veteran's representative and private physician also 
presented at a February 1996 hearing before a Decision Review 
Officer (DRO).  The physician described the Veteran's 
symptoms such as memories of Vietnam and nightmares.  He 
indicated that when the Veteran served as a police officer, 
he would not go to the firing range because he would become 
agitated.

During an August 1996 VA examination, the Veteran continued 
to complain of nightmares, sleep disturbances, nightmares, 
and agitation while watching war movies.  He claimed he was 
unable to work.  The examiner found the Veteran to be neatly 
dressed and groomed, alert and oriented.  His mood was 
slightly depressed and his affect was constricted.  The 
examiner determined that attention, concentration and memory 
were good.  The Veteran's speech was clear and coherent and 
insight and judgment were fair.  There was no evidence of 
hallucinations, or suicidal or homicidal ideation.  A 
diagnosis of dysthymia was continued, and a GAF score of 80 
was assigned.

In an August 1998 VA examination, the Veteran noted that he 
left his job as a police officer in 1994 as the result of an 
emotional breakdown after an inmate committed suicide.  He 
described experiencing symptoms of difficulty sleeping, 
depression, occasional restlessness and anxiety.  
Objectively, the examiner found that the Veteran was alert 
and oriented, and that his answers were relevant and 
coherent.  There were no active delusions or hallucinations, 
nor suicidal or homicidal thoughts.  While the Veteran's 
insight was described as poor, memory and judgment were 
determined to be fair.  A GAF score of 65 was assigned.

The Veteran was afforded another VA examination in 1999, 
where he was described as alert, well-groomed, and somewhat 
depressed.  He indicated that he had heard voices telling him 
to kill himself on two occasions.  The examiner determined 
that there was no current signs of suicidal or homicidal 
ideation, or delusions or hallucinations.  A GAF score of 70 
was assigned.

During an October 2004 VA examination, the Veteran noted 
experiencing symptoms of sadness, depression, irritability, 
loss of interest in activities of daily living, loss of 
energy, insomnia, inability to feel pleasure in daily tasks, 
inability to concentrate, guilt, anxiety, restlessness, 
tension, hypervigilance, nightmares, and daily intrusive and 
distressing recollections.  He claimed he had not been able 
to work since he left work as a police officer in 1994 due to 
his mental health.  Upon mental status examination, the 
examiner found the Veteran to be appropriately dressed with 
adequate hygiene and good eye contact.  He was alert and 
aware.  There was no evidence of psychomotor retardation or 
agitation.  The Veteran's thought process was logical, and 
there was no indication of phobias, obsession, or suicidal 
ideas.  However, the Veteran did endorse episodes of anxiety.  
While his mood was depressed, the Veteran was oriented, 
memory was intact, and judgment and insight were fair.  The 
examiner determined that the Veteran's symptoms were 
seriously interfering with his employment and functioning.  
He found serious impairment in industrial capacity manifested 
by inability to work for the past ten years.  He also 
determined that the Veteran experienced difficulty in 
interpersonal relationships and in recreation and leisure 
activities due to his PTSD.  A GAF score of 50 was assigned.

In a February 2006 VA examination, the Veteran's subjective 
complaints included anxiety episodes, memories of his service 
in Vietnam, recurring intrusive recollections of war, 
difficulty sleeping, feelings of detachment, and 
irritability.  A mental status examination revealed that the 
Veteran's affect was constricted, his mood was anxious, and 
his affect was appropriate.  There was no evidence of 
homicidal or suicidal ideation, impairment of thought process 
or communication, or delusion and hallucinations.  The 
Veteran was oriented to all spheres, and memory was intact.  
There was no indication of obsessive or ritualistic behavior, 
or panic attacks.  A GAF score of 55 was assigned at that 
time, and the examiner indicated marked impairment in 
occupational functioning and social and interpersonal 
relationships.

The Veteran was most recently afforded a VA examination in 
May 2009.  At the examination, the Veteran reported that his 
PTSD symptoms had gotten worse.  He endorsed symptoms of 
nightmares, intrusive thoughts, difficult falling asleep, 
interrupted sleep, anxiety, hypervigilance, and discomfort 
when in large crowds.  He indicated that he was married with 
four children and was close to his family.  As for other 
social relationships, he noted that he had a few friends and 
participated in some recreational and leisure pursuits.  Upon 
mental status examination, the examiner found the Veteran to 
be alert, cooperative and appropriately dressed.  His mood 
was calm and affect was appropriate.  While the Veteran 
indicated that he experienced nightmares and intrusive 
thoughts, he denied homicidal and suicidal ideation.  There 
was no impairment of thought process or communication.  There 
was also no evidence of delusions, hallucinations, ideas of 
reference, or suspiciousness.  The Veteran was oriented to 
all spheres and memory was intact.  Insight and judgment were 
marginal.

The examiner assigned a GAF score of 56.  He determined that 
the Veteran had moderate to severe symptoms and moderate 
difficulty in social and occupational functioning.  The 
examiner further noted that the Veteran is anxious, not 
irritable, and stayed to himself a bit.  He also indicated 
that the Veteran has a few friends, does go to church, and 
has some interests.  In conclusion, the examiner stated that 
the Veteran's psychiatric symptoms resulted in some 
impairment of employment and social functioning.

The record also contains a statement from the Veteran's wife 
indicating that she had witnessed the Veteran struggle with 
the adversity of dealing with trauma he encountered in 
Vietnam.  She described witnessing his sleepless nights, 
flashbacks, nightmares, and emotional instability. 

VA outpatient treatment records also track the Veteran's PTSD 
symptomatology.  In March 1998, it was noted that the Veteran 
complained of crying spells, anxiety, hearing his name being 
called, and some past suicidal ideation.  In August 2003, the 
Veteran was described as adequately dressed, depressed and 
anxious.  A GAF score of 60 was assigned.  A November 2004 
entry noted a GAF score of 50.  In June 2005, the Veteran's 
affect was constricted and his mood was anxious.  His speech 
was relevant and coherent.  There were no delusions, and he 
denied perceptual disturbances.  A GAF score of 52 was noted.  
A GAF score of 55 was indicated in March 2006.  In December 
2006, poor sleep and nightmares were noted.  The Veteran also 
stated that he has heard his name being called on occasion.  
An August 2008 notation revealed no signs of psychosis, and 
the Veteran's mood was mildly anxious and affect was 
constricted.  There was no suicidal or homicidal ideation 
elicited.  The Veteran was alert and fully oriented, and 
insight and judgment were fair.  

In light of the evidence regarding the Veteran's PTSD, the 
Board finds that the Veteran's impairment most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 
assigned rating of 50 percent.  The evidence is not 
consistent with occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, which would warrant a 
70 percent rating.  In support of this conclusion, the Board 
notes that although the Veteran has reported occasional 
suicidal ideation and social isolation, and there is some 
evidence of difficulty adapting to stressful situations, none 
of the other symptoms associated with a rating in excess of 
50 percent has been found.  

The Board emphasizes that symptoms recited in the criteria in 
the rating schedule for evaluating mental disorders are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating." 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the Board has considered not only the symptoms 
listed in the rating criteria, but also the overall severity 
of the Veteran's PTSD symptomatology and resulting functional 
impairment in its determination that a high rating is not 
warranted in the Veteran's case.  The evidence indicates that 
the Veteran still maintains relationships with his wife, four 
children, and a few friends, so it cannot be said that he is 
unable to establish and maintain effective relationships.  
With respect to the Veteran's PTSD and his ability to work, 
the Board acknowledges that the Veteran has experienced some 
emotional and mental health difficulties during his last job 
as a police officer.  However, the Board emphasizes the 
specific findings of multiple VA examiners indicating 
decreased efficiency and marked impairment, but not total 
impairment.  Moreover, the most recent VA examiner in May 
2009 described the resulting functional impairment from the 
Veteran's PTSD as "moderate."

The Board has also considered the GAF scores assigned to the 
Veteran during the period of this claim.  As noted above, the 
Veteran has been assigned GAF scores ranging from 50 to 80, 
with the majority of the scores in the 50 range.  The GAF 
score is based on a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed.), p.32.  A score of 41-50 is assigned 
where there are, "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51 to 60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  A score of 80 to 71 
is assigned where symptoms are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  The GAF 
scores do not correlate to any specific rating.  The Board 
notes that the majority of the scores assigned reflect 
moderate symptomatology.  This is consistent with the Board's 
decision to maintain a 50 percent rating.

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the Veteran's 
PTSD most nearly approximates occupational and social 
impairment with reduced reliability and productivity.  
Accordingly, the Board concludes that the Veteran is not 
entitled to a schedular rating in excess of 50 percent 
rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 50 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his PTSD and that 
the manifestations of his PTSD are not in excess of those 
contemplated by the schedular criteria.  Although the record 
establishes that the Veteran had some mental health 
difficulties at work and retired from his previous job after 
an emotional breakdown, VA examiners have specifically 
determined that the Veteran's PTSD has resulted in moderate, 
not total, occupational impairment.  They properly supported 
their conclusions.  

In sum, there is no indication that the impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


